Case 2:17-cv-07559-ADS-AYS Document 29 Filed 12/30/19 Page 1 of 7 PageID #: 250
 Case 2:17-cv-07559-ADS-AYS Document 27 Filed 12/13/19 Page 1 of 4 PagelD #: 242




                   Abdul Hassan Law Group, PLLC
                             215-28 Hillside Avenue
                         Queens Village, New York, 11427

  Abdul K. Hassan, Esq.                                                           Tel: 718-740-1000
  Email: abdul@abdulhassan.com                                                   Fax: 718-740-2000
  Employment and Labor Lawyer                                            Web: www.abdulhassan.com

                                         December 13, 2019
                                                                                           FILED
   Via ECF                                                                              IN CLERK'S OFFICE
                                                                                  U.S. O!~TR!CT COURT E.D.N.V.

  Hon. Arthur D. Spatt, USDJ                                                             DEC 3 :.) 2019
  United States District Court, EDNY
  I 00 Federal Plaza
                                                                                                            *
  Central Islip, NY 11722                                                          LONG ISLAND OFFICE
  Tel: 631-712-5620

                          Re: Sedhom v. Pro Custom Solar LLC
                              Case No. 17-CV-07559 (ADS)(A YS)
                              Motion for Settlement Approval
   Dear Judge Spatt:

          My firm represents plaintiff Stephanie Sedhom (""Plaintiff' or "'Sedhom") in the above-
   referenced action, and I respectfully write to seek approval of the settlement in this action as per
   the Second Circuit's decision in Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199, 206 (2d
   Cir. 2015). Exhibit 1 is a fully executed copy of the settlement agreement. Plaintiff writes in
   support of the motion.

           Plaintiffs claims in this action are more fully set forth in the complaint. (ECF No. I). In
   essence, however, Plaintiff brought claims to recover unpaid overtime wages under the FLSA
   and NYLL. Plaintiff also seeks to recover penalties for violation of the wage statement and wage
   notice violations of the NYLL.

          In general, allegations and facts are refined as information is exchanged in the case- this
  is especially true in wage cases where the employer has an obligation under the FLSA and
  NYLL to keep and maintain wage, time, and employment records. Moreover, the allegations and
  claims were further refined after extensive discussions and exchange of information at the
  mediation conducted by an experienced FLSA mediator from this Court's mediation panel.
  Plaintiff was employed by Defendant from in or around March 2017 to on or about November 3,
  2017.
Case 2:17-cv-07559-ADS-AYS Document 29 Filed 12/30/19 Page 2 of 7 PageID #: 251
 Case 2:17-cv-07559-ADS-AYS Document 27 Filed 12/13/19 Page 2 of 4 PagelD #: 243



          Based on the allegation in the complaint, Plaintiff is owed unpaid overtime wages of
   approximately $6.66/hr. x 35hrs/wk. x 33wks = $7,698 and unpaid reimbursements of
   approximately 130/wk. x 33wks = $4,290.

          It is Defendant's position that Plaintiff was a salesperson and is therefore not entitled to
   overtime wages. In the alternative, if the exemption applies, Plaintiff would be entitled to
   overtime at 1.5 times the New York State minimum wage rate pursuant to 12 NYCRR § 142-2.2,
   of approximately $3.17/hr. x 35hrs/wk. x 33wks = $3,661.35 - Defendant also challenge the
   applicability of this alternative rule. This defense would be a significant barrier to recovery in the
   case and as such, the recovery under the settlement is fair and reasonable in the circumstances
   and any compromises made are legally and factually justified. Defendant also disputes the work
   hours alleged by Plaintiff. In general Defendant deny Plaintiffs allegation that she is owed
   wages.

           Defendant may also be able to avoid liquidated damages - including on all wages paid
   later than weekly, if it proves a good faith affirmative defense.

           Assuming Plaintiff prevails on her wage notice and wage statement violations she could
   be entitled to another $10,000 maximum ($5,000 each)- the jurisprudence concerning these
   claims is unsettled and they are not covered by the FLSA. Plaintiff was provided with wage
   statements - there may be a technical dispute as to whether the wage statements were fully
   compliant.

          Under the settlement Plaintiff will is due to receive $9,618 after a 1/3 contingency fee
   and costs. (Ex. I, 12(a-b)).

           Under the settlement, Plaintiffs counsel is receiving a 1/3 contingency fee of $4,809
   after reimbursement of $5 73 in costs. (Ex. I 1 2(c)) 1• See Venegas v. Mitchell, 495 U.S. 82, 89-
   90 (1990); Kevin Lynch v. Consolidated Edison, Inc., Case No. 16-CV-1137, ECF No. 37 (Judge
   Furman author of Wolinsky - approving 1/3 fees of $14, 826 under Cheeks)("the Court sees no
   basis to reduce the fee where, as here, there are no opt-in plaintiffs, the case is not a collective
   action, and the attorney's fee award is based on an agreement between Plaintiff and his

   1
    See Venegas v. Mitchell, 495 U.S. 82, 89-90 ( 1990). Plaintiff Counsel's retainer rate is $600 and the retainer
   agreement with Plaintiff states in relevant part as follows:

             The amount of Attorney's contingency fee will be the greater of:
   (a) A reasonable percentage fee which is one-third ( I /3) of all sums recovered on Client's behalf; or

   (b) A reasonable hourly fee which is the amount of Attorney's hourly rates as laid out below times the number of
   hours spent by the Attorney on Client's behalf; or

   (c) A separate recovery of fees such as where a court or other tribunal awards attorney's fees or where a defendant(s)
   settles a demand for fees.

   See also Brown v. Starrett City Associates, 2011 WL 5118438, 8 (E.D.N.Y .), the court, citing Venegas, also noted
   that even when a court makes a lodestar fee award, ·'The award is then subject to whatever private contractual
   agreement exists between plaintiff and his or her counsel."


                                                              2
 Case 2:17-cv-07559-ADS-AYS Document 29 Filed 12/30/19 Page 3 of 7 PageID #: 252
_,   Case 2:17-cv-07559-ADS-AYS Document 27 Filed 12/13/19 Page 3 of 4 PagelD #: 244



      attorney."); Mares v. Kim, No. 15 CIV. 7197 HBP, 2016 WL 4098408, at 2 (S.D.N.Y. July 25,
      2016)C'As described in Cheeks, the purpose of the FLSA is to regulate the relationship between
      an employee and his employer and to protect the employee from over-reaching by the employer.
      796 F .3d at 206. I do not understand the FLSA to regulate the relationship between the employee
      as plaintiff and his counselor to alter the freedom of contract between a client and his attorney.")

               Plaintiffs counsel has received similar or higher legal fees in other FLSA settlements
      approved by courts. See Gonzalez v. Talon Air Inc. et. al., ECF Case No. l 8-cv-04415 (Judge
      Spatt - December 12, 2019), ECF No. 31 (approving I /3 fee of $9,659 under Cheeks); Hosein v.
      Universal Elevator Inc. et al, Case No. l 7-cv-07597-(Judge Cogan)(approving a 1/3 percentage
      fee of $16,995 under Cheeks); Hysa et al v. Midland Electrical Contracting Corp. et al, Case No.
      13-CV-6837 (Chief Magistrate-Judge Mann, January 2016- approving 1/3 fee of$103,607.94
      under Cheeks); Petrosyan v. Quality Frozen Foods, Inc. et al, Case No.19-cv-0 1672 (Chief
      magistrate-Judge Mann - July 11, 2019)( approving l /3 fee of $14,032 under Cheeks); Gosyne v.
      Ace Inspection and Testing Services Inc. et al, Case No. 17-CV-07364 (Magistrate-Judge Reyes -
      EDNY July 19, 2018)(approving a I /3 fee of $14,700 under Cheeks); Crockwell v. Richmond
      Hill Lumber & Supply Corp. et al, Case No. l 7-CV-05823 (PK) (approving a 1/3 contingency
      fee of $15,000 under Cheeks) (Magistrate-Judge Kuo -April 17, 2018); Mena v. Disano
      Construction Co., Inc. et al, Case No. l 7-CV-04777 (Magistrate-Judge Kuo -April 5,
      2018)(Approving a 1/3 contingency fee of$14,692 under Cheeks); Castillo v. Cranes Express
      Inc. et al, Case No. 18-CV-01271 (PKC)(LB)(Magistrate-Judge Bloom's R&R- December 12,
      201 S)(approving a 1/3 contingency fee of $23,079 under Cheeks); Andrea Carter v. Long Island
      Care Center, Inc., Case No.15-cv-4058 (PKC)(VMS), (February 19, 2016 text only order-1/3
      fee under Cheeks of about $27,000); Kolenovic v. FSM Management, Inc. et al, Case No.18-cv-
      00657(Judge Oetken - June 28, 2018)(approving a 1/3 fee of $20,000 under Cheeks); Persaud v.
      Consulate General of Guyana in New York et al, Case No. 16-cv-01755 (approving 1/3 fees of
      $23,080 under Cheeks); Coleman v. De Franco Pharmacy, Inc. et al Case No. 17-CV-08340,
      ECF No. 33, (Magistrate-Judge Pitman - August 1, 2018), (approving a 1/3 fee under Cheeks of
      about $14,094); Bumagin v. The Mount Sinai Medical Center, Inc. et al, Case No. l 6-cv-08783,
      ECF No. 40, (SONY - Judge Gorenstein)( I /3 fee of $14,000 under Cheeks).

              In the circumstances of this case, the settlement is fair and reasonable for several reasons.
      First, Defendant disputes liability and if a jury believes Defendant, Plaintiff will receive a lot less
      or nothing. Second, the settlement amount is not trivial in relation to the claims, especially in
      light of the legal and factual issues. Third, Defendant disputes the hours worked claimed by
      Plaintiff. Fourth, there appears to be a desire by all parties to resolve the case early and avoid the
      significant financial and non-financial costs/harms of litigation.

            Therefore, it is respectfully requested that this Honorable Court approve the settlement
      agreement as fair and reasonable under the FLSA and Cheeks.

              We thank the Court in advance for its time and consideration.

      Respectfully submitted,

      Abdul Hassan Law Group, PLLC


                                                         3
Case 2:17-cv-07559-ADS-AYS Document 29 Filed 12/30/19 Page 4 of 7 PageID #: 253
  Case 2:17-cv-07559-ADS-AYS Document 27 Filed 12/13/19 Page 4 of 4 PagelD #: 245




    Isl Abdul Hassan
   By: Abdul K. Hassan, Esq. (AH6510)
   Counsel for Plaintiff

   cc:   Defense Counsel via ECF




                                        4
Case 2:17-cv-07559-ADS-AYS Document 29 Filed 12/30/19 Page 5 of 7 PageID #: 254
Case 2:17-cv-07559-ADS-AYS Document 27-1 Filed 12/13/19 Page 1 of 3 PagelD #: 246



                                SETTLEMENT AGREEMENT AND RELEASE
         Pro Custom Solar LLC ('"Defendant"'), and Stephanie Sedhom ('"Sedhom"), desire to avoid
 the costs, risks, and delays associated with litigation and therefore agree as follows:

                           t.     Definition of Parties.

                                  a.     ··Plaintiff' shall be defined as Stephanie Sedhom.

                                  b.     Plaintiff Stephanie Sedhom was employed by Defendant Pro
  Custom Solar LLC.

                                  c.     "Defendant" shall be defined as Pro Custom Solar LLC.

                        d.     '·Action" or ··Lawsuit'' refers to the lawsuit filed by Plaintiff against
  Defendant on November 27, 2017, in the New York State Supreme Court, County of Queens with
  Index # 716341/2017 and removed by Defendant to the United States District Court, Eastern
  District of New York, with Civil Action#: l 7-CV-7559 (ADS)(A YS).

                  2.       Consideration. In consideration for Ms. Sedhom's signing this Agreement
  and the release of all claims herein, Defendant Pro Custom Solar LLC agrees to make the following
  payments totaling Fifteen Thousand Dollars ($15,000):

                        a.      A check made payable to "Stephanie Sedhom/' in the amount of
  Four Thousand. Eight Hundred Nine Dollars and Zero Cents ($4,809). less applicable taxes and ,,l,,.{--
  withholdings, to be reported on an IRS Form W-2 due within five (5). days of court approval of/,
  this settlement agreement;                                                                   ,

                         b.      A check made payable to ··Stephanie Sedhom,'' in the amount of               .
  Four Thousand, Eight Hundred Nine Dollars and Zero Cents ($4,809)~ representing liquidated and           A/ {--
  other damages, to be reported on an IRS Form 1099-MISC (Box 3 ). due within five (5), days of /
  court approval of this settlement agreement;                                                   "

                                A checks made payable to "Abdul Hassan Law Group, PLLC" in
                                  c.
  the amount of Five Thousand Three Hundred Eighty-Two Dollars and Zero Cents ($5,382). _4---<_ -~
                                                                                                          l  4
  representing a 1/3 contingency fee ($4,809) plus costs ($573), to be reported on an IRS Form I 099- ,,/
  MISC (Box 14), due within five (5), days of court approval of this settlement agreement;

                         d.     The payments above shall be sent by overnight delivery to the office
  of Plaintiff's counsel Abdul K. Hassan, Esq., located at 215-28 Hillside Avenue. Queens Village,
  NY 11427.




  !022::C>488 DOCX.I   I
Case 2:17-cv-07559-ADS-AYS Document 29 Filed 12/30/19 Page 6 of 7 PageID #: 255
Case 2:17-cv-07559-ADS-AYS Document 27-1 Filed 12/13/19 Page 2 of 3 PagelD #: 247



               3.     No Consideration Absent Execution of This Agreement. Plaintiff
 understands and agrees she would not receive the monies and/or benefits specified in Paragraph 2
 above, except for her execution of this Agreement and the discontinuance of the Action with
 prejudice.

                4.       Release of Claims by Plaintiff. In return for the payments identified in
 paragraph 2, Plaintiff knowingly and voluntarily releases and forever discharges Defendant of and
 from any and all wage and hour claims under the FLSA and NYLL, as well as any and all related
 claims. as of the date of approval of this Agreement by the Court, consistent with Cheeks v.
 Freeport Pancake House. Inc., 796 F.3d 199 (2d Cir. 2015).

                       5.   Acknowledgments and Affirmations.

                         a.      Plaintiff affinns that in the Action she has asserted a claim in
 seeking unpaid wage or overtime pay under the Fair labor Standards Act. the New York State Labor
 Law, and/or any other law. regulation or basis and affinns that there is a bona fide dispute as to
 such claims which are being settled and released by this Agreement. Plaintiff believes that this
 settlement is fair and reasonable, and authorizes her attorney to seek from the Court approval of the
 settlement as fair and reasonable under the FLSA, and dismissal of the Action with prejudice.

                 6.     Governing Law and Interpretation. This Agreement shall be governed
  and conformed in accordance with the laws of the State of New York without regard to its conflict
  or choice of law provisions. In the event the Plaintiff or Defendant breaches any provision of this
  Agreement, Plaintiff and Defendant affirm that either may institute an action to specifically
  enforce any term or terms of this Agreement. If the release language is found to be illegal or
  unenforceable, Plaintiff and Defendant agree to execute a binding replacement release(s).

                 7.      Amendment. Except as provided in Paragraph 6 above, this Agreement
  may not be modified'.' altered or changed without the express written consent of both parties
  wherein specific reference is made to this Agreement.

                  8.      Resolution of Disputes. The parties agree that the Court in this action shall
  retain jurisdiction to resolve any disputes arising out of this Settlement Agreement and the
  settlement of this action.

                  9.     Non-admission of Wrongdoing. The parties agree that neither this
  Agreement nor the furnishing of the consideration for this Agreement shall be deemed or construed
  at any time for any purpose as an admission by either party of any liability or unlawful conduct of
  any kind.

                  I 0.    Entire Agreement. This Agreement sets forth the entire agreement
  between the parties hereto. and fully supersedes any prior agreements or understandings between
  the parties. Plaintiff acknowledges she has not relied on any representations, promises, or
  agreements of any kind made to him in connection with her decision to accept this Agreement~
  except for those set forth in this Agreement, and Plaintiffs consent to this Agreement is given
  freely. voluntarily, and with full knowledge and understanding of this Agreement's contents.
  l0222M!IR DOCX.I l

                                                   2
Case 2:17-cv-07559-ADS-AYS Document 29 Filed 12/30/19 Page 7 of 7 PageID #: 256
Case 2:17-cv-07559-ADS-AYS Document 27-1 Filed 12/13/19 Page 3 of 3 PagelD #: 248




                11.    Section Headings. Section headings are used herein for convenience of
 reference only and shall not affect the meaning of any provision of Lhis Agreement.

                12.    Legal Fees. Except as provided for in this Agreement, each party will be
 responsible for its own legal fees or costs, if any, incurred in connection with the negotiation,
 settlement and delivery of this Agreement.

                 13.     Joint Participation in Preparation of Agreement.             The Parties
 participated jointly in the negotiation and preparation of this Agreement, and each party has had
 the opportunity to obtain the advice of legal counsel and to review. comment upon. and redraft this
 Agreement. Accordingly, it is agreed that no rule of construction shall apply against any party or
 in favor of any party. This Agreement shall be construed as if the Parties jointly prepared this
 Agreement. and any uncertainty or ambiguity shall not be interpreted against any one party and in
 favor of the other.

                14.    Competency to Waive Claims. At the time of considering or executing
 this Agreement, Ms. Sedhom was not affected or impaired by illness. use of alcohol. drugs or other
 substances or otherwise impaired. Ms. Sedhom is competent to execute this Agreement.

                       Motion to Approve Settlement Agreement /Dismissal of the Lawsuit.
                          15.
 The Parties hereby direct their counsel to file a joint motion for approval of this Agreement.
 Plaintiff hereby authorizes and instructs Plaintiffs counsel to sign and submit to the Court a
 Stipulation of Dismissal with Prejudice upon the Court's approval of this Agreement.


                IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed
  this Agreement and Release as of the date set forth below:


  PLAINTIFF:                                            DEFENDANT:

  STEPHANIE SEDHOM                                      PRO CUSTOM SOLAR LLC




                                                        Title   Gv,p~
                                                        D a t e : ~ P ~ /7'7,___ __
                                fl   I ____,_r;..
       /s/ Arthur D. Spatt



  10.222t,JS8 DOC'X.J I

                                                    3
